Citation Nr: 0717142	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-15 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for right ear hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from August 1961 to 
December 1967.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision denying 
entitlement to service connection for a low back condition 
and from a January 2004 rating decision denying entitlement 
to both a low back condition and right ear hearing loss.  
During the course of a hearing in September 2006, the veteran 
submitted new evidence and expressed his willingness to waive 
initial RO consideration of this evidence.  However, later 
that month a letter was received from the service 
organization that represented him at that time indicating 
that the veteran had apparently changed his mind and wanted 
the case remanded back to the RO and also that he would be 
submitting additional evidence.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  As part of this duty to 
assist is the requirement that VA provide all necessary 
examinations in order to be able to fully adjudicate the 
veteran's claim.  

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Contact the veteran and ask him to 
provide information as specific as 
possible (names, addresses, dates) 
concerning the medical 
facilities/physicians who have treated him 
for the conditions in issue since his 
separation from service.  All named 
medical providers should be contacted in 
order to obtain copies of all pertinent 
medical records.  In addition, the veteran 
should be given the opportunity to submit 
additional witness statements.  See his 
letter dated September 16, 2006.  

2.  Thereafter, make arrangements for the 
veteran to undergo a special VA 
examination of his lower back in order to 
ascertain the nature of any low back 
disability present.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current back 
disability found on examination is related 
to the complaints of back pain reported 
during service or is otherwise related to 
such service.  The examiner must have 
access to the claims folder prior to 
rendering his opinion.  

3.  Thereafter, readjudicate the claims on 
appeal and if either or both remain 
denied, issue the veteran a supplemental 
statement of the case and allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

